*997OPINION OF THE COURT
Memorandum.
The appeal should be dismissed for failing to meet the requisites of CPL 450.90 (2) (a).
The Appellate Division determined that Supreme Court should have suppressed the identification evidence because the police lacked reasonable suspicion to stop and detain defendant on the street (102 AD3d 988 [2013]). Whether the circumstances of a particular case rise to the level of reasonable suspicion presents a mixed question of law and fact (see People v Howard, 74 NY2d 943 [1989]). Because the Appellate Division’s reversal was thus not “on the law alone or upon the law and such facts which, but for the determination of law, would not have led to reversal” (CPL 450.90 [2] [a]), its order is not appealable.
Chief Judge Lippman and Judges Graffeo, Read, Smith, Pigott, Rivera and Abdus-Salaam concur.
Appeal dismissed, in a memorandum.